FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 20, 2022

                                         No. 04-22-00437-CV

                                    IN RE Mayra Ivette GARCIA

                                   Original Mandamus Proceeding1

                                            ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On July 18, 2022, relator filed a petition for writ of mandamus. Relator also filed a
motion for emergency temporary relief wherein she prayed this court stay the underlying
proceedings pending final resolution of the petition for writ of mandamus. After considering the
petition and this record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s motion for emergency temporary relief is DENIED as moot.


           It is so ORDERED on July 20, 2022.

                                                                         PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2019CVA000713D4, styled Mayra Ivette Garcia vs. Juan Antonio
Garcia, pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale, Jr.
presiding.